Case 2:19-cr-20366-GCS-DRG ECF No. 48 filed 09/29/20     PageID.144    Page 1 of 4



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION



UNITED STATES OF AMERICA,

                  Plaintiff,
                                            Case No. 19-20366
      vs.
                                            HON. GEORGE CARAM STEEH
JONTE WILEY,

              Defendant.
___________________________/


                ORDER DENYING DEFENDANT’S MOTION
                TO BE RELEASED ON BOND [ECF No. 47]

      This matter is before the Court on defendant Jonte Wiley’s motion to

be released on bond. The Court is familiar with Wiley’s case and

determines that a hearing is not required to address his motion. For the

reasons set forth below, defendant’s motion is DENIED.

      Defendant was indicted with being a felon in possession of a firearm.

At the detention hearing on May 28, 2019, Magistrate Judge Whalen

released defendant on bond with several conditions, including that his

travel is restricted to the state of Michigan. In the year that followed,

defendant violated the terms of his bond on several occasions:



                                      -1-
Case 2:19-cr-20366-GCS-DRG ECF No. 48 filed 09/29/20     PageID.145   Page 2 of 4



      • When granted permission by the Court to travel to St. Louis,

         Missouri for a family reunion in August 2019, defendant violated

         his curfew and lied to his Pretrial Services Officer regarding his

         whereabouts.

      • On February 28, 2020, defendant was arrested by the Toledo

         Police Department and charged with possession of drugs,

         trafficking of drugs, assault, tampering with evidence and

         domestic violence. Defendant did not have permission from the

         Court or Pretrial Services to travel to Ohio.

      • On April 22, 2020, at 3:55 a.m., defendant received a traffic

         citation from the Michigan State Police in Monroe, Michigan for

         going 16-20 miles over the speed limit. Defendant lied about his

         whereabouts to his Pretrial Services Officer, though he later called

         the officer back and admitted he was being untruthful.

      In May of 2020, defendant requested that the terms of his bond be

temporarily amended so he could travel to Florida to take care of his

girlfriend post-surgery. The Court denied defendant’s request because of

his previous violations of his release conditions.

      Based on his pre-trial release violations, defendant was arrested and

ordered to appear at a bond revocation hearing. The Court revoked


                                      -2-
Case 2:19-cr-20366-GCS-DRG ECF No. 48 filed 09/29/20   PageID.146   Page 3 of 4



defendant’s bond on August 14, 2020. On August 19, 2020, defendant

entered a guilty plea pursuant to a plea agreement, which recommended a

guideline range of 18-24 months. Sentencing is scheduled for December

19, 2020. Defendant moves the Court to release him on bond pending

sentencing.

      Defendant is being housed at the Sanilac County jail, which has

reported cases of COVID-19. Defendant contends that he has a history of

asthma and more recently kidney problems. Defendant wants to be

released to home confinement in order to avoid potential exposure to the

coronavirus. In addition, he states that he would be able to take care of his

child while his fiancé works. Finally, if released, defendant maintains he

would be able to address the charges he faces in Ohio, which he is not

able to do while he is in custody.

      The Court is not persuaded by defendant’s arguments in favor of

release. Based on defendant’s previous behavior while on bond, he

cannot be trusted to abide by any conditions of release. This includes

practicing responsible behavior to avoid exposure to, and spreading of,

COVID-19 if released on bond. Accordingly,




                                     -3-
Case 2:19-cr-20366-GCS-DRG ECF No. 48 filed 09/29/20               PageID.147   Page 4 of 4



      IT IS HEREBY ORDERED that defendant’s motion to be released on

bond is DENIED.

Dated: September 29, 2020

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                   September 29, 2020, by electronic and/or ordinary mail.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                           -4-
